

117 S798 IS: To amend the Internal Revenue Code of 1986 to ensure that the 2021 Recovery Rebates are not provided to prisoners.
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 798IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Scott of Florida introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to ensure that the 2021 Recovery Rebates are not provided to prisoners.1.Prohibiting 2021 Recovery Rebates from being provided to prisoners(a)In generalSection 6428B of the Internal Revenue Code of 1986, as added by section 9601 of the American Rescue Plan Act of 2021, is amended—(1)by redesignating subsections (h) and (i) as subsections (i) and (j), respectively,(2)in subsection (j), as so redesignated, by striking subsection (h)(1) each place it appears and inserting subsection (i)(1), and(3)by inserting after subsection (g) the following:(h)Special rules with respect to prisoners(1)Disallowance of credit(A)In generalSubject to subparagraph (B), no credit shall be allowed under subsection (a) to an eligible individual who is, for each day during calendar year 2021, described in clause (i), (ii), (iii), (iv), or (v) of section 202(x)(1)(A) of the Social Security Act (42 U.S.C. 402(x)(1)(A)).(B)Joint returnIn the case of eligible individuals filing a joint return where 1 spouse is described in subparagraph (A), subsection (b)(1) shall be applied by substituting $1,400 for $2,800.(2)Denial of advance refund or creditNo refund or credit shall be made or allowed under subsection (g) with respect to any individual whom the Secretary has knowledge is, at the time of any determination made pursuant to paragraph (3) of such subsection, described in clause (i), (ii), (iii), (iv), or (v) of section 202(x)(1)(A) of the Social Security Act..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 9601 of the American Rescue Plan Act of 2021. 